Citation Nr: 1620942	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected headaches.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected peripheral neuropathy with neuritis of the right forearm.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1983 to February 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2015, the Board issued a decision granting the Veteran's claim of entitlement to an initial 30 disability rating for his service-connected headaches.  At the same time, the Board denied the issue of entitlement to a disability rating in excess of 30 percent for the Veteran's service-connected headaches.  The Veteran appealed this determination to the United States Court of Veterans Appeals (Court).  A Joint Motion for Remand (Joint Motion) was filed in November 2015 and granted by the Court that same month.  Thereafter, the case was remanded to the Board for compliance with the Joint Motion.

The Board's July 2015 decision also remanded the Veteran's claim seeking entitlement to an evaluation in excess of 20 percent for peripheral neuropathy with neuritis of the right forearm.  Pursuant to the Board's remand directives, the Veteran was provided a VA peripheral nerves examination in December 2015.  Shortly thereafter, the RO readjudicated the Veteran's claim in a supplemental statement of the case.  As the Veteran has not received a total grant of benefits sought on appeal, this issue remains on appeal before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities has been raised by the record.  A request for TDIU benefits is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU benefits is listed as an issue on appeal and will be addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran experienced headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  Throughout the appeal period, the Veteran's peripheral neuropathy with neuritis of the right forearm was primarily manifested by mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent evaluation, but no higher, for headaches have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100 (2015).

2.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy with neuritis of the right forearm have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8615 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Requirements

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

A.  Duty to Notify

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's September 2011 and April 2012 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO satisfied the notice requirements with respect to the Veteran's claims seeking entitlement to increased disability ratings for his service-connected headaches and peripheral neuropathy with neuritis of the right forearm. 

B.  Duty to Assist - Headache Claim

Regarding the Veteran's headache claim, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In May 2012, the Veteran was provided with a VA examination to assess the nature and severity of his headaches.  The VA examiner reviewed the claims file and performed a comprehensive diagnostic evaluation of the Veteran's headaches.  Thereafter, the VA examiner reported all pertinent clinical findings and provided a medical opinion with supporting rationale for all conclusions reached.  The Veteran has not claimed that this examination was inadequate.  Accordingly, the Board finds that the May 2012 VA examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

C.  Duty to Assist - Peripheral Neuropathy Claim

Regarding the Veteran's peripheral neuropathy claim, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In October 2011, the Veteran was afforded a VA examination to determine the nature and severity of his service-connected peripheral neuropathy with neuritis of the right forearm.  38 C.F.R. § 3.159(c)(4).  The VA examiner reviewed the relevant medical records, interviewed and examined the Veteran, and documented all pertinent diagnostic findings in the corresponding examination report.

In July 2015, the Board remanded the issue of entitlement to an evaluation in excess of 20 percent for peripheral neuropathy with neuritis of the right forearm.  Based on the Veteran's assertion that his service-connected disorder had worsened since he was previously evaluated, the Board instructed the RO to schedule the Veteran for an appropriate examination to determine the current severity of his service-connected peripheral neuropathy with neuritis of the right forearm.

In December 2015, the Veteran underwent another VA examination of his peripheral neuropathy with neuritis of the right forearm.  The VA examiner reviewed the relevant medical records, interviewed and examined the Veteran, and documented all pertinent diagnostic findings in the corresponding examination report.  In assessing the severity of the Veteran's peripheral neuropathy with neuritis of the right forearm, the examiner thoroughly described the peripheral neuropathy symptomatology and addressed the functional impact of the Veteran's peripheral neuropathy upon ordinary conditions of daily life and work.  All observations made in the examination report took into account the Veteran's statements and treatment records and which allowed for a fully-informed evaluation of the Veteran's peripheral neuropathy with neuritis of the right forearm.  

Based on the foregoing, the Board finds that the October 2011 and December 2015 VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that either examination was inadequate. Id.  Moreover, having afforded the Veteran an appropriate examination to ascertain the current severity of his service-connected peripheral neuropathy with neuritis of the right forearm, the Board finds that the directives of its July 2015 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. at 542.

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule").  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  See 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Headaches

The Veteran is seeking entitlement to an initial evaluation in excess of 30 percent for service-connected headaches.

The Veteran's headaches are rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 8199 is used to evaluate unlisted miscellaneous neurological conditions and convulsive disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule. 

The Board observes that while the Veteran may not have migraine headaches, he has a headache disorder which manifests as "pain on the back of the head."  This headache disorder is rated as analogous to migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as non-compensable (zero percent).  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Id.  Migraine headaches with characteristic prostrating attacks occurring on an average of once per month over the last several months are rated as 30 percent disabling.  Id.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated as 50 percent disabling.  Id.  Though the Diagnostic Code does not provide a definition for prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's private and VA medical records show ongoing treatment for headaches during the appeal period.  An October 2011 magnetic imaging resonance (MRI) scan revealed midline structures of the brain to be intact.  The scan found no midline shift or mass effect, no discrete mass lesion or abnormal contrast enhancement, and no abnormal extra-axial fluid collection. There was evidence of mucous retention cysts in the left maxillary sinus.

In May 2012, the Veteran underwent VA examination to determine the nature and severity of his headaches.  He presented for the examination with complaints of headache pain located above and behind his eyes.  He reported that he received a diagnosis of "probable vascular headaches" in 2000 and that he continues to experience these headaches.  During the examination, the Veteran described having constant head pain and pain at the back of his head.  His typical head pain lasts more than two days.  While the VA examiner found that the Veteran did not have characteristic prostrating attacks of migraine headache pain, the examiner found that the Veteran had prostrating attacks of non-migraine headache pain every month.  The examiner also indicated that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  Based on the Veteran's report that he had to stop working and rest whenever his headaches were severe, the examiner found that the Veteran's headache condition had a functional impact on his ability to work.  However, the examiner did not comment on whether the Veteran's headaches were productive of severe economic inadaptability.

In a July 2012 private medical opinion, the Veteran's primary care physician, G. S., D.O., indicated that the Veteran had been a patient since 2005 and that he had been treated for severe headaches during that time.  Dr. S. indicated that his recommended treatment for the Veteran's headaches included bed rest and over-the-counter medications, such as ibuprofen or Advil.  Dr. S. also noted that the Veteran had indicated that he worked from a home office and was able to lie down for a long as needed when a headache presented.

In a February 2013 statement, the Veteran claimed that his headaches required bed rest and that they "put [him] in bed for hours if not days."  He reported that he worked from a home office and that each time he had a headache, he had to lie down and wait for the pain to subside.

When the Veteran filed his July 2013 substantive appeal to the Board, he asked that he be awarded an initial 30 percent disability rating for his headaches.  Specifically, he stated that he experienced headaches with characteristic prostrating attacks occurring once a month on average over the last several years.  He further indicated that his headache pain had been getting progressively worse and that the headaches stopped him from doing his job when deployed overseas.  He claimed that this caused him to take a job where he could work from home and travel as required.

In an August 2014 statement, the Veteran asserted that, "[a]t the worst moments, the headaches can last for up to four days or longer."

In February 2016, the Veteran underwent an employability evaluation with R. B., M.S., C.R.C., a private rehabilitation counselor.  After interviewing the Veteran, R. B. reported the following assessment of the Veteran's service-connected headaches:

[S]ince 2011, the Veteran has only been able to hold a job that is part time and/or flexible and accommodating in nature.  Documents in the record, and [the Veteran's] report to me detail[s] how the severity of his headaches can result in up to two weeks or more of every month in which he is unable to work.  He is often totally incapacitated when the headaches start.  The pain from the headaches, which can be as severe as 10 out of 10, can last for days.  Depending on severity and duration of headaches, he will need to lie down in a dark room and wait until the headache subsides.  As documented in the record, [the Veteran's] headaches have been severe enough to warrant doctor recommendations of bed rest for treatment.

Based on this assessment, R. B. opined that the Veteran's headaches resulted in frequent completely prostrating and prolonged headaches productive of severe economic inadaptability since 2011.  

After reviewing the evidence of record, and after considering the doctrine of reasonable doubt, the Board finds that a 50 percent disability rating for the Veteran's headaches is warranted.  The May 2012 VA examiner found that the Veteran's headache symptoms caused prostrating attacks of non-migraine headache pain every month.  Specifically, the examiner indicated that the Veteran's non-migraine headaches manifested as very frequent prostrating and prolonged attacks of non-migraine headache pain.  Moreover, the examiner indicated that the duration of the pain from these attacks usually lasted more than two days whenever they occurred.  Based solely on the results of the May 2012 VA examination, the Board concludes that the Veteran's headache symptomatology, including the frequency and severity of his headaches, closely approximates the criteria for a 30 percent disability rating.  However, when the Board also considers the findings of the February 2016 employability evaluation, along with the Veteran's lay statements, the Board observes that the Veteran's headache symptomatology is more appropriately compensated by the 50 percent disability rating.  Although the May 2012 VA examiner did not specifically discuss whether the Veteran's headaches were productive of severe economic inadaptability, the examiner opined that the Veteran's headache condition impacted his ability to work.

Additionally, the Board observes that the Veteran is competent to describe the frequency and duration of his headaches and to assert that the severity of his headaches often resulted in stopping work to rest until the pain subsided.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (holding that lay testimony can be competent to identify certain pathology).  When considering the Veteran's assertions that his headaches have progressively worsened to the extent that he can no longer do his job without frequently stopping work and resting, the Board finds that these statements are consistent with the May 2012 VA examiner's finding that the Veteran's headaches impacted his ability to work.  Similarly, the Board notes that the May 2012 VA examiner specifically classified the Veteran's headaches as "very frequent prostrating and prolonged attacks of non-migraine headache pain."  The Board finds that the "very frequent" classification is not insignificant.  The Veteran's assertions that his headaches "put [him] in bed for hours if not days" or that "[a]t the worst moments, the headaches can last for up to four days or longer" demonstrate that his headaches are capable of producing severe economic inadaptability because he is forced to stop working and rest until the pain subsides.  Given these factors, as well as the absence of any evidence that would challenge the credibility of the Veteran's statements, the Board will resolve reasonable doubt and grant a maximum 50 percent rating for his non-migraine headaches.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (finding that "[b]y requiring only an 'approximate balance of positive and negative evidence,' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

In deciding the Veteran's claim herein, the Board has considered whether the schedular evaluation assigned for the Veteran's service-connected headaches was inadequate.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (the "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected headaches are evaluated by analogy as migraine headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's service-connected headache disorder.  Throughout the appeal period, the Veteran experienced headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

When comparing the disability picture of the Veteran's service-connected headaches with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability pictures represented by the 50 percent disability rating assigned herein.  Under the pertinent regulation, the 50 percent disability rating is the highest rating provided for manifestations of a headache disorder and the Board finds that those manifestations were present during the appeal period.  The criteria for the maximum 50 percent disability rating reasonably describe the Veteran's disability levels and headache symptomatology throughout the pendency of this appeal.  Moreover, the schedular criteria specifically allows for the grant of a 50 percent disability rating when there is evidence of severe economic inadaptability.  Here, the newly assigned 50 percent disability rating accounts for the economic inadaptability resulting from the severity of the Veteran's headaches.  Consequently, the Board concludes that the schedular evaluation assigned herein is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, the Board observes that, under Johnson  v. McDonald, 762 F.3d 1362   (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In conclusion, after a careful review of all pertinent evidence in light of the above-noted criteria, the Board finds that the Veteran's headache symptomatology meets or more nearly approximates the severity of occupational impairment contemplated for the maximum assignable 50 percent rating under the criteria in 38 C.F.R. § 4.124a, Diagnostic Code 8100, throughout the appeal period.

B.  Peripheral Neuropathy of the Right Forearm with Neuritis

The Veteran is seeking a disability evaluation in excess of 20 percent for his peripheral neuropathy with neuritis of the right forearm.  
Initially, a distinction is made between major/dominant and minor peripheral nerve groups for rating purposes.  38 C.F.R. § 4.69 (2015).  The evidence of record shows that the Veteran is right hand dominant and his right arm is designated as his major arm for the purposes of this decision.  Therefore the ratings for the major arm, as opposed to the minor arm, are considered.  See 38 C.F.R. § 4.69.

The Veteran's peripheral neuropathy with neuritis of the right forearm has been evaluated pursuant to the rating code for neuritis affecting the musculospiral (radial) nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8614.  The Board notes that it is unclear why the Veteran was assigned a rating under Diagnostic Code 8614, for neuritis, as opposed to the more general Diagnostic Code 8514, for paralysis of the musculospiral (radial) nerve.  When the RO previously assigned the 20 percent disability rating to the Veteran's peripheral neuropathy with neuritis of the right forearm, it applied the rating criteria set forth in Diagnostic Code 8514.  In any event, the Board observes that selection of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.   The Board must explain in its decision the diagnostic code under which the claim is evaluated, and explain any inconsistencies that result from shifting diagnostic codes throughout the adjudication process in order to avoid confusion as to the standards and criteria used to evaluate the claim.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
Here, the evidence of record shows that the Veteran's peripheral neuropathy with neuritis of the right forearm only affects his major medial nerve.  Therefore, moving forward, the Board will evaluate the Veteran's peripheral neuropathy with neuritis of the right forearm under the criteria of Diagnostic Code 8515 for paralysis of the median nerve.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8515, mild incomplete paralysis of the median nerve in the major arm warrants a 10 percent evaluation; moderate incomplete paralysis of the median nerve in the major arm warrants a 30 percent evaluation; and severe incomplete paralysis of the median nerve in the major arm warrants a 40 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8615.  A maximum 60 percent evaluation is warranted when there is evidence of complete paralysis of the median nerve of the major arm.  Id.
 
In rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment of motor function, trophic changes, and/or sensory disturbances.  38 C.F.R. § 4.120 (2015).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, VA should consider the applicability of the radicular group ratings.  See 38 C.F.R. § 4.124a, Note.  Furthermore, the words "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The Veteran's post-service private and VA treatment records show that the Veteran has received ongoing treated for radiating right arm pain.

In October 2011, the Veteran was afforded a VA examination.  During the examination, the examiner indicated that there was no specific peripheral nerve identified but that there was evidence of neuritis.  The examiner found that there was sensory dysfunction demonstrated by decreased sensation at the Veteran's prior melanoma excision and skin graft site.  However, the examiner found no evidence of motor dysfunction.  The examiner opined that the Veteran had peripheral neuropathy which developed following a melanoma excision and resultant skin graft.  The examiner opined that there was an obvious, clear connection between the Veteran's melanoma excision and skin graft treatment and the development of decreased sensation in the region in and immediately surrounding the excision site.  

In a July 2012 statement, the Veteran's private physician, G. S., D.O., stated that he had treated the Veteran for right arm neuralgia since 2005.  However, he did not provide any specific information about that treatment or current symptoms of the Veteran's neuralgia.

In his July 2013 substantive appeal to the Board, the Veteran stated that his scar on the right arm had constant mild pain until his neuralgia started.  He asserted that the neuralgia resulted in severe pain in his right arm from his shoulder to his wrist and he felt that his condition was severe because he could not use the arm, work, or sleep until the pain subsided.

In a statement received in August 2014, the Veteran stated that his disability could be incapacitating at times and that he had lost the use of the right arm at times.  In written argument submitted in June 2015, the Veteran argued that his condition met the criteria for the next higher rating and implied that his condition had worsened since the October 2011 VA examination.  

In December 2015, the Veteran was afforded another VA examination of his peripheral nerves.  On examination, the Veteran reported that his disability had worsened.  The examiner noted that the Veteran had a history of malignant melanoma of the right arm with a wide resection and skin graft and a diagnosis of epicondylitis in 1992.  The examiner also noted that the Veteran had another excision in 1994.  The examiner reported that the Veteran was diagnosed with peripheral neuropathy with neuritis of the right forearm in 2011.  During the examination, the Veteran complained that his pain had increased since he was last examined.  He stated that he experienced pain in his right elbow above and below the elbow joint.  He denied having any numbness or paresthesias.  The Veteran reported that he primarily experiences pain in the right elbow when pushing or pulling and when performing overhead activities.  He indicated that he regularly wears a brace to ease his right elbow pain.  The Veteran also claimed that he had flare-ups of pain in the right elbow weekly lasting 12 to 24 hours, three to five days per week.  He indicated that his pain level was a "two" on a scale from one to ten.

Upon physical evaluation, the December 2015 VA examiner reported that the Veteran's peripheral neuropathy of the right upper extremity manifested as mild constant pain (may be excruciating at times), mild intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and mild numbness in his upper right extremity.  The examiner found normal muscle strength in all categories tested and no evidence of muscle atrophy.  Reflex examination revealed normal deep tendon reflexes in all categories tested and a sensory examination revealed normal sensation for light touch in all categories tested.  The examiner found no evidence of trophic changes attributable to peripheral neuropathy.  The examiner observed that the Veteran's gait was normal.  Special tests were performed for median nerve evaluation.  Phalen's sign and Tinel's sign tests were negative.  The examiner described the severity of the Veteran's peripheral neuropathy with neuritis of the right forearm as "mild incomplete paralysis of the median nerve."  The examiner noted that there was evidence of a residual surgical scar of the right forearm but the examiner indicated that it was not painful, unstable, or greater than 39 square centimeters (6 square inches) in length.  The examiner found that the Veteran's nerve disorder would limit the Veteran when performing tasks that were repetitive such as writing, typing, or painting.  The examiner indicated that the Veteran would need work place accommodations such as forearm supports and ergonomic evaluation.  Based on the foregoing, the examiner concluded that the affected nerve was the Veteran's median nerve in his right forearm.  The examiner concluded that the severity of the Veteran's peripheral neuropathy with neuritis of the right forearm was mild in nature and that examination revealed only sensory involvement, with no muscle atrophy or decrease in strength when tested. 

Based on a longitudinal review of the record, the Board finds that an increased rating under Diagnostic Code 8515 is not warranted.  Changing the evaluation of the Veteran's peripheral neuropathy with neuritis of the right forearm from Diagnostic Code 8614 to Diagnostic Code 8515 would change the rating currently assigned.  Specifically, the Veteran's peripheral neuropathy with neuritis of the right forearm, manifested by "mild incomplete paralysis of the median nerve," would only warrant a 10 percent disability rating under Diagnostic Code 8515.  However, as discussed above, when the involvement of a nerve is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Here, the Veteran's median nerve involvement is wholly sensory, as indicated by the December 2015 VA examiner.  Given that the Veteran's "mild" symptoms previously warranted a 20 percent disability rating under Diagnostic Code 8514, the Board will not reduce that rating when applying the criteria of the more appropriate Diagnostic Code 8515.  The Board will, however, determine whether the Veteran's peripheral neuropathy with neuritis of the right forearm warrants a rating in excess of 20 percent under Diagnostic Code 8515.

In order to qualify for a 30 percent evaluation under Diagnostic Code 8515, the Veteran's service-connected peripheral neuropathy with neuritis of the right forearm would have to result in "moderate" incomplete paralysis of the Veteran's major median nerve.  As discussed above, the December 2015 VA examiner determined that the Veteran's major median nerve was affected and that his peripheral neuropathy with neuritis of the right forearm was primarily manifested by "mild incomplete paralysis of the median nerve."  The evidence does not show that the Veteran's service-connected peripheral neuropathy with neuritis of the right forearm was of a "moderate" level of severity at any time during the appeal period.  

Additionally, the December 2015 VA examiner found that the Veteran maintained functional use of his right forearm.  Specifically, the examiner indicated that there was no functional impairment of the Veteran's right extremity such that the Veteran would be equally well-served by an amputation with prosthesis.  The examiner found no other pertinent physical findings, complications, conditions, signs, and/or symptoms.  Although the examiner found that the Veteran's nerve disorder would limit him when performing tasks that were repetitive such as writing, typing, or painting, the examiner indicated that the Veteran could work as long as he had workplace accommodations such as forearm supports and ergonomic evaluation.  Likewise, the examiner concluded that the severity of the Veteran's peripheral neuropathy with neuritis of the right forearm was mild in nature and manifested as only sensory involvement, with no muscle atrophy or decrease in strength when tested.  Thus, an increased disability rating under Diagnostic Code 8515 is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Board is also of the opinion that Diagnostic Codes 8510, 8511, 8512, 8513, 8514, 8517, 8518, and 8519 are not applicable in the circumstances of this case.  38 C.F.R. § 4.124a.  These provisions specifically apply to peripheral nerve disorders affecting other upper extremity nerves and the evidence of record is silent regarding any symptomatology specific to those nerves.

Finally, the Board has considered whether the scar associated with the Veteran's service-connected peripheral neuropathy with neuritis of the right forearm warrants a separate compensable evaluation.  According to the December 2015 VA examiner, there was evidence of a residual surgical scar of the right forearm.  Upon inspection, the examiner indicated that the scar was not painful, unstable, or greater than 39 square centimeters (6 square inches) in length.  Accordingly, a separate compensable evaluation is not warranted for the Veteran's right forearm scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected peripheral neuropathy with neuritis of the right forearm, the evidence shows no distinct periods of time during the appeal period, when manifestations of this disorder varied to such an extent that an initial rating greater or less than 20 percent would be warranted at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the preponderance of the evidence of record, as discussed above, is against the Veteran's claim of entitlement to a rating in excess of 20 percent for his service-connected peripheral neuropathy with neuritis of the right forearm.  Gilbert, 1 Vet. App. at 56.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

As previously discussed, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun, 22 Vet. App. at 115; see also Fisher, 4 Vet. App. at 60.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected peripheral neuropathy with neuritis of the right forearm is evaluated as a disease of the peripheral nerves pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8515, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Involvement of the median nerve is wholly sensory.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the Veteran's peripheral neuropathy with neuritis of the right forearm are congruent with the disability picture represented by the 20 percent rating assigned.  An evaluation in excess of 20 percent is provided for certain manifestations of the Veteran's service-connected peripheral neuropathy with neuritis of the right forearm, but the medical evidence demonstrates that those manifestations are not present in this case. The criteria for the 20 percent rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required. See 38 C.F.R. § 4.124a, Diagnostic Codes 8515; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.






ORDER

An initial evaluation of 50 percent for service-connected headaches is granted, subject to the monetary laws and regulations governing the payment of such benefits.

An evaluation in excess of 20 percent for peripheral neuropathy with neuritis of the right forearm is denied.


REMAND

The Veteran has raised the issue of entitlement to TDIU benefits due to service-connected disabilities.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  As the RO has not yet considered whether the Veteran is entitled to TDIU benefits, the issue must be remanded to the RO for adjudication. Rice, 22 Vet. App. at 453.

The Board notes that service-connection is currently in effect for headaches, now rated as 50 percent disabling from September 12, 2011; malignant melanoma of the right arm with wide resection and skin graft scar, rated 10 percent disabling from March 1, 2003 and 20 percent disabling from September 12, 2011; peripheral neuropathy with neuritis of the right forearm (previously rated as epicondylitis of the right elbow), associated with malignant melanoma, rated noncompensable from March 1, 2003 and 20 percent disabling from September 12, 2011; tinnitus, rated 10 percent disabling from March 1, 2003; hypertension, rated 10 percent disabling from March 1, 2003; a right wrist strain associated with malignant melanoma, rated 10 percent disabling from September 12, 2011, and scars of the right leg, associated with malignant melanoma, rated noncompensable from September 12, 2011.

In January 2016, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He indicated that his service-connected disabilities began to affect his full time employment in 2006.  However, the Veteran indicated that he continued to work full-time as an Explosive Specialist in February 2014 and that he earned a salary of $113, 700.00 in 2013.  He also indicated that his total earned income over the past twelve months was $11,000.00 and that his current monthly earned income was approximately $400 to $500.

In February 2016, the Veteran was provided a private employability evaluation with R. B., M.S., C.R.C., a private rehabilitation counselor.  A thorough review of the Veteran's electronic claims file was conducted and the Veteran was interviewed.  In the corresponding evaluation report, R. B. noted that the Veteran continued to work and that his employer allowed him to work from home in a sheltered and accommodated work environment.  R. B. indicated that the Veteran was forced to work from home because of the combination of symptoms from his service-connected disabilities.  R. B noted that the Veteran had started his own consulting company in 2014 so that he could work part-time in a supportive and accommodating environment.  R. B. also noted the Veteran's report he was incapacitated up to 168 days in a year.  According to R. B., this limitation, in and of itself, would preclude all full time work in the national economy, including sedentary employment.  Moreover, it was noted that, since 2014, the Veteran had ceased working full-time due to the worsening of service-connected disabilities.  Specifically, the Veteran reported that he worked a total of 21weeks in 2014, a total of 16 weeks in 2015, and as of January 2016, he has not worked at all.  R. B. also observed that the need for frequent breaks and up to potentially 168 days absenteeism out of the year because of prostrating service-connected headaches and elbow pain would not be tolerated competitively.  Based on the forgoing, R. B. concluded that it was "more likely than not" that the Veteran's service-connected disabilities have prevented him from securing and following substantially gainful employment since 2011, when he started working from home, in a sheltered work environment, with accommodations.

As an initial matter, the Board observes that the February 2016 employment evaluation provides conflicting statements regarding when exactly the Veteran's service-connected disabilities first prevented him from securing and following substantially gainful employment.  For example, on the January 2016 Application for Increased Compensation Based on Unemployability, the Veteran indicated that his disabilities began to affect his full time employment in 2006 and that he last worked full-time in February 2014.  In contrast, in the February 2016 employment evaluation report, R. B. suggested that the Veteran's service-connected disabilities have "more likely than not" prevented him from securing and following substantially gainful employment since 2011 when he started working from home, in a sheltered work environment, with accommodations.  However, as the Veteran indicated in his TDIU application, he still received a substantial salary as recently as 2013.

Moreover, aside from the Veteran's reported decrease in work time and salary, it remains unclear whether the Veteran's service-connected disabilities, either alone or acting in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  For instance, the February 2016 evaluation report indicated that the Veteran had started his own consulting company in 2014 so that he could work part-time in a supportive and accommodating environment.  Likewise, it remains unclear whether the Veteran's "sheltered work environment, with accommodations" truly constitutes marginal employment.  

Given the conflicting nature of these statements about when the Veteran's service-connected disabilities actually prevented him from securing and following substantially gainful employment, and because of the unique circumstances regarding the Veteran's ability to work from home in a "sheltered work environment, with accommodations," the Board finds it necessary provide the Veteran with an appropriate examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must also be afforded an appropriate examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience. The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age. 

In providing this opinion, the examiner must consider and discuss whether the Veteran is able to secure and follow substantially gainful employment or only marginal employment.

Of particular relevance to this case, the Board notes that the examiner should be advised that "marginal employment" is not considered "substantially gainful employment."  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  

"Marginal employment" generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  However, "marginal employment" may also be held to exist, on a facts-found basis, including but not limited to employment in a protected environment such as a family business or sheltered workshop, when earned annual income exceeds the poverty threshold.  See 38 C.F.R. § 4.16(a) (2015)

A complete rationale for all opinions must be provided. 

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the remaining claim on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


